DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 21, 22, 27, 29, and 31035 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knox (U.S. Pub No. 2017/0374414).  Knox teaches a system and method of targeting content that includes all of the limitations recited in the above claims.
Regarding claims 1, 21, 27, Knox teaches receiving, by a computing device, a timestamp associated with a first media element displayed to a viewer (Paragraphs 0047, 0052), receiving 
Regarding claim 2, Knox teaches the one or more physical attributes of the viewer are detected via sensors of a wearable device (Paragraph 0047).
Regarding claims 10, 29, Knox teaches the selecting the second media element is additionally based at least in part on a viewer's determined location (Paragraph 0065).
Regarding claim 22, Knox teaches receiving, from a sensor device, information related to one or more sensor readings associated with the viewer (Paragraph 0047).
Regarding claim 31, Knox teaches the viewer position comprises one or more of posture, standing, or sitting (Paragraph 0066).
Regarding claim 32, Knox teaches the facial expression comprises one or more of smiling, a fearful facial expression, or a relaxed facial expression (Paragraph 0051).
Regarding claim 33, Knox teaches the sound output of the viewer comprises one or more of speech rate, speech content, vocalizations, speech volume, or speech tone (Paragraph 0066).
Regarding claim 34, Knox teaches receiving information indicative of a change in a second one or more physical attributes of a viewer, wherein the second one or more physical attributes comprises one or more of heart rate or breathing rate; wherein the determining the level of interest of the viewer 
Regarding claim 35, Knox teaches receiving a second timestamp associated with the information indicative of the change in the one or more physical attributes; and determining, based on the timestamp and the second timestamp, that the content of the first media element is associated with the level of interest of the viewer; wherein the selecting the second media element is selected based on the content of the first media element being associated with the level of interest of the viewer (Paragraphs 0050-0052, 0064, 0065, Knox does not limit the amount of timestamps that may be gathered and therefore multiple timestamps can be gathered and used in the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Pub No. 2017/0374414).
Regarding claims 3, 23-25, and 28, Knox teaches the determining the level of interest of the viewer comprises generating or amending a viewer interest profile, the selecting the second media element comprises selecting the second media element based on the viewer interest profile (Paragraphs 0054, 0064, 0065, profile is refined based on recorded data, profile is used to select additional programming or second media elements).
.

Claims 4-8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Pub No. 2017/0374414) in view of Archibong (U.S. Pub No. 2014/0067828).
Regarding claims 4, 30, Knox does not appear to specify prior to the sending the second media element to the viewer, offering to record content that the viewer can request for replay at a later date.  However, Archibong teaches prior to the sending the second media element to the viewer, offering to record content that the viewer can request for replay at a later date (Paragraph 0098).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the recording feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that the second media element is currently available from a media source, and offering to display the media source.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that the second media element is currently available from a media source, and offering to display the media source (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that media can be displayed on-demand to the viewer.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that media can be displayed on-demand to the viewer (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Knox does not appear to specify the first media element is displayed to the viewer on a first display, and the second media element is displayed on a second display different from the first display.  However, Archibong teaches the first media element is displayed to the viewer on a first display, and the second media element is displayed on a second display different from the first display (Paragraph 0212).  It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 8, Knox does not appear to specify prior to the sending the second media element to the viewer, notifying the viewer that the second media element is available for purchase or license.  However, Archibong teaches prior to the sending the second media element to the viewer, notifying the viewer that the second media element is available for purchase or license (Paragraph 0288).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the on-demand feature of Archibong with the targeted system of Knox since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references have been cited to further show the state of the art with respect to monitoring physical attributes to determine viewer interest:
	U.S. Pub No. 2017/0295402 to Courouge
	U.S. Pub No. 2017/0257410 to Gattis
U.S. Pub No. 2018/0303397 to Krupat
U.S. Patent No. 8,401,248 to Moon
U.S. Pub No. 20170228774 to Sallas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621